Campbell, O. J.
We concur in Judge Morse’s views so' far as favorable to the judgment. In this case the notice of' justification contained no specific averments, and was confined to the statements in the libel concerning the plaintiff. The only such statement was fully gone into on the trial, and was not made out.
It is now claimed that it was competent, either in justification or mitigation, to prove another act not mentioned in the libel, and not justified. This was attempted in this way: A witness named Casking was sworn, and testified to his passing through Ecorse with another man, named Carey, and had stated that two men came up, when counsel for plaintiff ob*437jected unless first connected with, plaintiff. Defendant’s counsel then stated what he proposed to prove concerning an arrest, but did not state he intended to identify plaintiff. It was then suggested by plaintiff’s counsel that,- if he would ask witness, he would find he did not mean plaintiff. Then, without asking any question as to plaintiff, another counsel said they proposed to show witness’ experience in Ecorse, and to show that plaintiff arrested him, and further to show that men hunting for work were illegally arrested, and taken ■before Justice Haltiner.
The court ruled out the testimony.
It is very questionable whether, even if admissible otherwise, this could be regarded as improperly ruled out. While the order of proof is sometimes discretionary, it is not a safe practice to call upon a court to pass upon a proposed statement of fact which is irrelevant unless shown to apply to the plaintiff, without at least laying the foundation by showing that the witness can answer as to its application. Plaintiff’s counsel twice proposed to let witness answer whether plaintiff arrested him. Had this been answered in ■the negative, it would have ended the inquiry. If answered .affirmatively, the other questions concerning the illegality of the arrest, and its admissibility under the issue, would háve arisen, and could have been dealt with directly. Experience has shown the mischief of allowing parties to get rulings on matters which the witness may know nothing about, or may know nothing relevant, and it is a practice which deserves no favor.
But this testimony, even if in proper form, was not admissible. It has been decided by our own authorities, and we have no occasion to look further. The practice is settled in this State, as at common law, that it is hot competent to prove distinct facts in defense that have not been made part of the issue as framed. No one can be prepared in advance to anticipate every fact, true or false, which may be offered *438in evidence, and of which he has had no notice. If this charge had been made in the libel, plaintiff could have had an opportunity to meet it, and also to make inquiry into the character and veracity of the witnesses. It is not pretended that defendant, or the author of the libel, had ever heard of it, and relied upon it when the libel was written. There is no principle which will permit such extraneous specific charges to be gone into for any purpose. Proctor v. Houghtaling, 37 Mich. 41; Fowler v. Gilbert, 38 Id. 292.
A general justification requires the statements to be proved as alleged in the libel, and not otherwise. Bailey v. Kalamazoo Pub. Co., 40 Mich. 251.
It was not erroneous to exclude the testimony of Mr. Peck concerning general rumors of misconduct in Ecorse not connected with the name of plaintiff. He had in fact been allowed to cover most of this ground, and he had been-allowed to give all the rumors and charges he had heard concerning plaintiff, and in this he had given testimony going' beyond the established rule that the rumors or reputation must relate to the charge made.
It was held by this Court in Lewis v. Soule, 3 Mich. 514, that general statements of misconduct, not connected with the plaintiff, are not actionable, and in the present case the declaration does not count upon any of those statements as-ground of action at all. No other rule would be consistent with reason. It is matter of every-day experience that persons are very apt to use exaggerated language concerning the-people of places and neighborhoods which neither they, nor any one else, would regard as injurious to particular individuals not specified. If an action of libel would lie for every person because his large or small surroundings are charged as a region of dishonest or bad persons, the results would be startling.
A somewhat similar question arose in Bosenbury v. Angelí, 6 Mich. 508, where it was held that a general reference for *439character to the business men of Penn Yan was too general to allow evidence of inquiries of particular persons. The only possible basis for claiming the relevancy of such testimony would be in mitigation of the general assertions, and they are not legally libelous. •
It is still more questionable whether such things as were offered could amount,, under any circumstances, to general reputation. The auditor’s office is not in Ecorse, and the talk there could not stand on any better footing than gossip in any other office, public or private. It would be very dangerous to permit reputation to be assailed on any such conversation, especially when not naming plaintiff. All that referred to him personally was in fact admitted.
The judgment should be affirmed.
Champlin and Sherwood, JJ., concurred.